DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Examiner’s Comment
3.	Newly submitted claims 22-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
4.	Claims 22-27 would have been restricted from presented claims 11-21 if originally presented under combination/subcombination relationship. 
5.	Inventions I (claims 11-21) and II (claims 22-27) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed (claims 11-21) does not require the particulars of the subcombination as claimed (claims 22-27) because claims 11-21 do not actually require the specifics of asymptotic limits and method steps associated with the asymptotic limits as required in claim 22.   
6.	The subcombination has separate utility by itself such as cleaning or lubricating the turbine engine. 
.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 22-27 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
8.	Applicant’s arguments, filed 1/15/2021, have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Information Disclosure Statement
9.	The information disclosure statements (IDS) submitted on 1/15/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 13 recites the limitation "the second effluent portion of the second foam detergent in the previous turbine engine cleanings" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  Thus it should read as “a second effluent portion of a second foam detergent in a previous turbine engine cleaning”. 

14.	Due to their dependency from claim 16, claims 17-18 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alvestig et al. (PG Pub U.S 2008/0178909) and further in view of Foster (U.S Patent 6,478,033) and Petter et al. (PG Pub U.S 2015/0307212).   
19.	Regarding claim 11, Alvestig teaches a method comprising: cleaning an internal structure of a turbine engine (Abstract and para 0030) by directing a washing liquid into the 
20.	Although the reference to Alvestig teaches a washing liquid for cleaning a turbine engine, it fails to teach the use of a foam detergent.  However, Foster teaches that the use of solvents for cleaning attacks the turbine engine (col 2 lines 58-63) and that pressurized water washing of turbo engine leads to the water not reaching the full length of the turbine engine due to evaporation (col 3 lines 40-48) and thus Foster suggests to use a foaming solution with detergent in order to obtain a very thorough cleaning (abstract, col 4, lines 58-62).  Foster also teaches breaking the foam into liquid upon exiting the turbine section (co. 4, lines 62-64) and monitoring a concentration of at least one contaminant upon exiting the foam from the turbine (col 5, lines 23-28; claims 3, 22, 31). Foster teaches a method of cleaning a turbine engine using a foam detergent (abstract and col 7 lines 24-28, col. 8 lines 59-62) in order to conveniently and effectively remove contaminants, to improve the turbine operation, efficiency and economy of combustion turbine (col 6 lines 40-50), to penetrate and fill all the cavities of the engine (col 4 lines 50-60) and to prevent damage to the engine (col 5 lines 10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the washing liquid of Alvestig with a foam detergent solution as 
21.	Alvestig teaches measuring total dissolved solids (TDS) of effluent and therefore operating and regulating the cleaning process time (para 0026, 0044, and 0049).  In addition, Foster teaches that the effluent portion of the foamed detergent (collapsed foam) is analyzed to determine the concentration of specific contaminants therein in order to estimate the completeness of the cleaning operation and to stop the cleaning operation once the concentration drops below a predetermined level (col 11 lines 11-30).  But, the present combination of Alvestig/Foster fails to specifically teach measuring salinity of the effluent.  Alvestig teaches conductivity for measuring TDS (0026, claim 14). The reference does not specifically indicate measuring salinity; however, salinity is related to and measured by an electrical conductivity meter. Since paragraph 0004 teaches salt among foreign particles entering the engine, it is expected that TDS of Alvestig include salt and measured conductivity corresponds to salinity of washing liquid.  Furthermore, Petter teaches a method for cleaning part of an airplane using foam cleaning liquid (para 0065) and other cleaning agents to remove salt (para 0069) wherein it is known to monitor total dissolved solids (TDS) such as salts (para 0071; thus TDS of salts reads on salinity) in order to determine liquid quality and if the cleaning liquid can be reused/recycled (para 0071-0072).  In addition, Petter teaches that salinity is the salt content dissolved in the water wherein it is monitored in order to determine whether cleaning operation should be continued or stopped based on a certain value (para 0085), thus impacting cleaning time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the step of measuring total dissolved solids of the present combination of Alvestig/Foster incorporates measuring of dissolved salts (salinity). 

23.	Regarding claim 17, the present combination of Alvestig/Foster/Petter teaches wherein the electrical characteristic includes a conductivity of the effluent portion (para 0026 and 0049 of Alvestig) of the foam detergent (based on combination with Foster addressed in claim 11).  

24.	Claims 12-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alvestig et al. (PG Pub U.S 2008/0178909), Foster (U.S Patent 6,478,033), Petter et al. (PG Pub U.S 2015/0307212) and further in view of Sachdeva et al. (WO2018004873).
25.	Regarding claim 12, although the present combination of Alvestig/Foster/Petter teaches determining a cleaning time period during which the washing liquid is to be directed into the turbine engine based on the amount of total dissolved solids (TDS) in the effluent portion of the washing fluid (para 0049 of Alvestig), wherein the foam cleaning operation can be stopped based on contaminants and dissolved solids such as salts (salinity) reaching a threshold value (col 11 lines 11-30 of Foster and para 0085 of Petter), the present combination of Alvestig/Foster/Petter fails to specifically teach estimating how long the foam detergent needs to be directed into the turbine engine before the salinity of the effluent portion of the foam detergent comes within a designated range of a designated limit.  However, Sachdeva teaches method of washing engine (para 0023) wherein it is known to estimate how long the washing fluid needs to be directed into the turbine engine (para 0051) before the concentration of a chemical species such as dissolved salt (para 0011) in the effluent portion of the detergent 
26.	Regarding claim 13, the present combination of Alvestig/Foster/Petter/Sachdeva teaches wherein the effluent portion is a first effluent portion and the foam detergent is a first foam detergent (based on combination in claim 11 as effluent portion and foam detergent already taught reads on arbitrary first effluent portion and first foam detergent).  Since Sachdeva teaches first effluent and first detergent (abstract, para 0024) and that the designated limit is derived from previous measurements of concentration of chemical species in another effluent portion of a previously used foam detergent in the previous turbine engine cleaning (abstract, para 0024, and 0033-0035; thus reads on second effluent portion of the second foam detergent in the previous cleanings), the present combination of Alvestig/Foster/Petter/Sachdeva teaches the designated limit is derived from previous measurements of salinity of a second effluent portion of the second foam detergent in the previous turbine engine cleanings.       
27.	Regarding claim 14, the present combination of Alvestig/Foster/Petter/Sachdeva teaches wherein the designated limit is one of several different designated limits each associated with a different change in an exhaust gas temperature margin of the turbine engine (para 0018, 0048, and 0057 of Sachdeva).
28.	Regarding claim 15, the present combination of Alvestig/Foster/Petter/Sachdeva teaches selecting the designated limit used to determine the cleaning time period based on the 
29.	Regarding claim 19, Alvestig teaches a method comprising: cleaning an internal structure of a turbine engine (Abstract and para 0030) by directing a washing liquid into the turbine engine to reduce an amount of one or more contaminants inside the turbine engine (para 0030 and 0036), the washing liquid directed into the turbine engine such that an effluent portion of the washing liquid exits from the turbine engine with at least some of the contaminants (para 0036), measuring an amount of total dissolved solids (TDS) of the effluent portion of the washing liquid that exits from inside the turbine engine (para 0026 and 0049); and stopping flow of the washing liquid into the turbine engine responsive to measuring an amount of total dissolved solids (TDS) (para 0044 and 0049, implicitly taught by cleaning time).  
30.	Although Alvestig teaches a washing liquid for cleaning a turbine engine, it fails to teach a foam detergent.  However, Foster teaches that the use of solvents for cleaning attacks the turbine engine (col 2 lines 58-63) and that pressurized water washing of turbo engine leads to the water not reaching the full length of the turbine engine due to evaporation (col 3 lines 40-48) and thus Foster suggests to use a foam detergent (abstract).  Furthermore, Foster teaches a method of cleaning a turbine engine using a foam detergent (abstract and col 7 lines 24-28) in order to conveniently and effectively remove contaminants, to improve the turbine operation, efficiency and economy of combustion turbine (col 6 lines 40-50), to penetrate and fill all the cavities of the engine (col 4 lines 50-60) and to prevent damage to the engine (col 5 lines 10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the washing liquid of Alvestig with a foam detergent solution as taught by Foster in order to conveniently and effectively remove contaminants, to improve the turbine operation, efficiency and economy of combustion turbine, to penetrate and fill all the cavities of the engine, and to prevent damage to the engine.  

32.	The present combination of Alvestig/Foster/Petter teaches measuring salinity and stopping flow of the foam detergent but fails to specifically teach repeatedly measuring salinity, determining whether salinity measured is within a designated range of a designated limit, and stopping the flow of foam detergent responsive to salinity being within the designated range of the designated limit.  However, Sachdeva teaches method of washing engine (para 0023) wherein it is known to measure dissolved salt in the cleaning medium (para 0011), to repeatedly measure species concentration such as total dissolved solids (TDS) (para 0045-0046 and 0056), to determine whether contaminants or total dissolved solids (TDS) measured is within a designated range of a designated limit (para 0033-0035, 0051, and 0056), and stopping the flow 
33.	Regarding claim 20, the present combination of Alvestig/Foster/Petter/Sachdeva teaches wherein the designated limit is one of several different designated limits each associated with a different change in an exhaust gas temperature margin of the turbine engine (para 0018, 0048, and 0057 of Sachdeva).
34.	Regarding claim 21, the present combination of Alvestig/Foster/Petter/Sachdeva teaches recycling at least some of the effluent portion of the washing liquid as an additional amount of the foam detergent (para 0048 of Alvestig) and recycling so long as the salinity is below the designated limit (para 0085 of Petter and 0051,0056-0057 of Sachdeva).

35.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alvestig et al. (PG Pub U.S 2008/0178909), Foster (U.S Patent 6,478,033), Petter et al. (PG Pub U.S 2015/0307212) and further in view of McConnell (U.S Patent 4,917,123). 
36.	Regarding claim 18, the present combination of Alvestig/Foster/Petter teaches measuring electrical characteristic such as conductivity of the effluent (para 0026 and 0049 of Alvestig) but fails to teach wherein the electrical characteristic includes a resistivity of the effluent portion of the foam detergent.  However, McConnell teaches a cleaning method wherein it is known to measure the electrical characteristic such as resistivity or conductivity of the washing fluid effluent portion in order to achieve the predictable result of determining the quality of the washing fluid (col 12 lines 45-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of measuring the resistivity as taught by McConnell for the step of measuring conductivity 
  
Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714